Case 3:18-cv-16910-FLW-TJB Document 15 Filed 03/08/19 Page 1 of 3 PageID: 145



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


  RABBI DAVID SLOMOVITZ, NATHAN
  FRANKEL, EDWARD HANDLER,
  SAMUEL LANDY, MIRIAM LEVITZ,
  HARRY LIEBER, DAVID REICH,
  ABRAHAM TAUBER, and MORRIS
  WALDMAN,                                                   Civil No. 3:18-cv:16910

                       Plaintiffs,                      MOTION FOR COUNSEL FEES
                                                      PURSUANT TO FEDERAL RULE OF
         v.                                           CIVIL PROCEDURE 54 AND LOCAL
                                                               CIV. RULE 54.2
  THE ENCLAVE AT FAIRWAYS
  HOMEOWNERS ASSOCIATION, INC., a                           Returnable: April 1, 2019
  New Jersey Domestic Corporation,

                       Defendant.




       NOW COME Plaintiffs, RABBI DAVID SLOMOVITZ, NATHAN FRANKEL,

EDWARD HANDLER, SAMUEL LANDY, MIRIAM LEVITZ, HARRY LIEBER, DAVID

REICH, ABRAHAM TAUBER, and MORRIS WALDMAN by their respective counsel and

hereby move this Honorable Court for an award of counsel fees in this matter.

       Plaintiffs rely upon the Declarations of Roman P. Storzer, Esq., Christopher K. Costa,

Esq., Robert L. Greene, Esq., Blair L. Storzer, Esq., Sieglinde K. Rath, Esq., and Sarah E. Child,

Esq. as well as the Memorandum submitted in support of this Motion.

       WHEREFORE, Plaintiff hereby moves this Honorable Court for an award of counsel

fees pursuant to Federal Rule of Civil Procedure 54 and Local Civil Rule 54.2.




                                                1
Case 3:18-cv-16910-FLW-TJB Document 15 Filed 03/08/19 Page 2 of 3 PageID: 146



Dated: March 8, 2019                           Respectfully submitted,

                                               STORZER & ASSOCIATES, P.C.
                                               By: /s/ Sieglinde K. Rath
                                               Sieglinde K. Rath (07049)
                                               9344 Common Brook Road
                                               Owings Mills, Maryland 21117
                                               Tel: 410-559-6325
                                               Fax: 202-315-3996

                                               Attorney for Plaintiffs




                                      2
Case 3:18-cv-16910-FLW-TJB Document 15 Filed 03/08/19 Page 3 of 3 PageID: 147



                             CERTIFICATION OF SERVICE

       I hereby certify that a copy of the within Motion, supporting Memorandum and

Declarations as well as proposed form of Order have been served upon the following as follows:



                                    Electronically Filed

                                    Edward J. Turro, Esq.
                                    Hueston McNulty, P.C.
                                    256 Columbia Turnpike, Suite 207
                                    Florham Park, New Jersey 07932
                                    eturro@huestonmcnulty.com
                                    Attorney for Defendant


                                                           /s/ Sieglinde K. Rath
                                                           Sieglinde K. Rath (07049)
                                                           9344 Common Brook Road
                                                           Owings Mills, Maryland 21117
                                                           Tel: 410-559-6325
                                                           Fax: 202-315-3996
                                                           Attorney for Plaintiffs




                                              3
